Per Curiam.
It is not necessary to decide in this case upon the nature and effect of a probate when offered in evidence, because the Judge who tried the cause informs us that in point of fact the witnesses introduced by the defendant did prove the execution of the will in the manner required by law; and in this respect we consider the statement as amended by the Judge. On the other question, we are of opinion that this *598instrument of writing was made with a view to the disposition of the estate after the death of Fulsher, and although it is called a deed in the body of it, and the testator was advised to make a deed, yet the whole structure and operation of it shows it to be a testamentary paper.
Judgment for the plaintiff.